MOORE, Circuit Judge.
We affirm the decisions by the United States District Court for the Eastern District of Virginia (1) denying BriarTek IP, Inc.’s motion to dismiss for lack of subject matter jurisdiction; (2) denying BriarTek’s motion to strike portions of DeLorme Publishing Company, Inc. and DeLorme In-Reach LLC’s (collectively, “DeLorme”) summary judgment briefing; (3) granting summary judgment of invalidity of claims 1,2, 5-12,17, 34, and 35 of U.S. Patent No. 7,991,380 for anticipation and obviousness; and (4) awarding costs to DeLorme. We note that despite the district court’s general statement in its summary judgment order that the '380 patent is invalid, the parties agree this case is limited to claims 1, 2, 5-12,17, 34, and 35 of the '380 patent and therefore only these claims are being held invalid.
AFFIRMED
Costs
Costs to DeLorme.